Citation Nr: 0326399	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for degenerative disc disease, L4-5, and assigned a schedular 
evaluation of 10 percent disabling.  


REMAND

After a review of the evidence, the Board has determined that 
further development of the case is required.  See 38 C.F.R. 
§ 3.159 (2002).  Specifically, the veteran's January 2003 
report of VA spine examination reflects that he has been 
treated with physical therapy and chiropractic manipulation 
and has undergone X-ray examination, magnetic resonance 
imaging (MRI), and computed axial tomography (CAT) scan.  
However, copies of these treatment reports and radiographic 
examination records have not been obtained and are not 
available for review.  

Accordingly, the claim is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back complaints since January 2003.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  In this regard, the 
attention of the RO is specifically 
directed to the physical therapy, 
chiropractic manipulation, X-ray, MRI, 
and CAT scan records which are noted in 
the January 2003 VA examination report. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased (initial) rating is warranted 
for the veteran's service-connected low 
back disorder.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



